DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed July 27, 2022. Claims 1-20 are pending.  

Allowable Subject Matter
Claims 1-20  are allowed.
(As to claims 1-19) The closest prior art of record is  Lim et al (WO 2019/168332 A) and  Kim et al (NPL titled: VIDEO SUPER-RESOLUTION BASED ON 3D-CNNS WITH CONSIDERATION OF SCENE CHANGE).  Lim discloses an electronic apparatus (method for improving accuracy of image analysis – see page 3, [p][001]), comprising: a processor (page 9, [p][009] – processor 170) configured to: based on an image having a same resolution as an output resolution being input (note that the image is upscale after being downscaled – see page 23, [p][002]), identify whether to downscale a second frame included in the input image based on whether a first frame included in the input image is an upscaled image (downscaling the image signal according to the resolution of the original of the image signal – see page 23, [p][002]); and based on the second frame being downscaled, upscale the downscaled second frame based on the output resolution (performs image quality processing on the down-scaled image signal, up-scales the image signal processed image quality - see page 23, [p][002]), wherein at least one frame included in the input image is not an upscaled image having the same resolution as the output resolution (note that in some cases, no upscaling is done and the quality processing is done on the original resolution – see page 23, [p][002]), and an output image corresponding to the at least one frame is an upscaled image having the same resolution as the output resolution (upscaled video signal is outputted and image quality processing suitable for the resolution of the original of the received video signal can be performed - see page 23, [p][002]). However, Lim does not teach wherein downscaling of the second image is done using a scene-based downscaling and wherein a first scene includes the first frame and the second frame.  	Kim discloses a video super-resolution method including downscaling of the second image is done using a scene-based downscaling (see section 4.1 – where an image is downscaled and then randomly concatenated to make scene change) and wherein a first scene includes the first frame and the second frame (see Fig 2). However, none of the cited reference does that the downscaling is done on the second input image using scene-based downscaling based on whether a first frame included an upscaled image and wherein a second scene includes the at least one frame, and the second scene is different from the first scene. 
(As to claim 20) The closest prior art of record is  Lim et al (WO 2019/168332 A). Lim discloses all the features of this claim except: a first upscaling information in a predetermined frame interval unit of the input image; and based on second upscaling information being unchanged from the first upscaling information in a scene section of a threshold number of scenes after the first scene section, downscaling the input image starting from the a second scene section, wherein the second scene section occurs after the threshold number of scene.  
 	By downscaling the image before scene change detection, the present system can maintain a low power consumption during the image processing. Furthermore, the present system can utilize a low power solution in order to determine the object or color identification of pixels in an image or frame. This object or color identification may be performed when there is a scene change, such that the object or color identification may not be performed continuously. Also, the object or color identification or AI processing unit can instruct certain processing hardware to identify whether a pixel is within a certain color range. The hardware can also perform this function with a reduced power consumption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 30, 2022